        Case
         Case3:19-cv-00569-HZ
              3:19-cv-00569-HZ Document
                                Document19-3
                                         21 Filed
                                             Filed06/13/20
                                                   05/26/20 Page
                                                             Page11ofof12




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


 RONALD VICTOR LORENZEN,                                                         3:19-cv-00569-HZ
         Plaintiff,

 vs.
                                                                                            ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


       It is hereby ORDERED that attorney fees in the amount of $5,870.15 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiff’s attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and

mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR

97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.

       DATED this _____ day of ___________________, 2020.


                                                       _______________________________
                                                       Marco A. Hernandez
                                                       United States Disrict Judge
